DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2017/0367046 A1) in view of YANG et al. (US 2020/0367244 A1).
Regarding claims 8 and 11, Papasakellariou teaches a terminal/ a radio communication method for a terminal comprising: a receiver that receives a Downlink Control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of YANG et al. to the method of Papasakellariou in order for handling the collision.
Regarding claim 12, Papasakellariou teaches a base station comprising: a transmitter that transmits a Downlink Control Information (DCD to trigger an Aperiodic Channel State Information (A-CSI) report (see pars. 0164-0166; fig. 11, and par. 0288: The gNB transmits, in step 1120, a DCI format A in a slot. The UE detects the DCI format A in step 1130; When a gNB friggers a CSI report through a DCI format (aperiodic CSI (A-CSI) report), a triggering field in the DCI format can include states corresponding to A-CSI reports associated only with PDCCH transmissions (CSI report for one or more sub-bands for PDCCH transmissions), or with both PDCCH and PDSCH transmissions, or with only PDSCH transmissions. For example, for A-CSI report triggering through an A-CSI report field that includes 3 bits in a DCI format, a state of “001 can correspond to A-CSI reports associated only with PDCCH transmissions, a state of “010’ can correspond to A-CSI reports associated with both PDCCH and PDSCH transmissions, and remaining states, other than the ‘000° that can correspond to no A-CSI reporting, can correspond to A-CSI reports associated only with
PDCCH transmissions); and a processor that controls triggering of transmission of a plurality of A-CSI reports in a given transmission duration (see pars. 0164-0166; fig. 11, and par. 0288: the “000° that can correspond to no A-CSI reporting, can correspond to A-CSI reports associated only with PDCCH transmissions). Papasakellariou does not mention wherein, when the plurality of A-CSI reports are triggered by different DCIs, the processor does not expect to transmit, in a given carrier, the plurality of A-CSI reports on overlapping Orthogonal Frequency Division Multiplexing (OFDM) symbols. YANG et al. teach wherein, when the plurality of A-CSI reports are triggered by different DCIs, the processor does not expect to transmit, in a given carrier, the plurality of A-CSI reports on overlapping Orthogonal Frequency Division Multiplexing (OFDM) symbols (see par. 0054, par. 0215, and pars. 0224-0285: When a first PUCCH resource used for the first A-CSI transmission and a second PUCCH resource used for the second A-CSI transmission overlap in time, the UE transmits only A-CSI based on the most recently received DCI of the first DCI and the second DCI and drops the other A-CSI transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of YANG et al. to the method of Papasakellariou in order for handling the collision.
Regarding claim 13, Papasakellariou teaches a system comprising a terminal and a base station, wherein: the terminal comprises: a receiving section that receives a Downlink Control Information (DCD) to trigger an Aperiodic Channel State Information (A-CSI) report (see explanation in claims 9 and 12); and a first control section that controls to not transmit a plurality of A-CSI reports in a given transmission duration (see explanation in claims 9 and 12); and the base station comprises: a transmitting section that transmits the DCI, and a second control section that controls triggering of transmission of the plurality of A- CSI reports in the given transmission duration (see explanation in claims 9 and 12). Papasakellariou does not mention wherein, when the plurality of A-CSI reports are triggered by different DCIs, the processor does not expect to transmit, in a given carrier, the plurality of A-CSI reports on overlapping Orthogonal Frequency Division Multiplexing (OFDM) symbols. YANG et al. teach wherein, when the plurality of A-CSI reports are triggered by different DCIs, the processor does not expect to transmit, in a given carrier, the plurality of A-CSI reports on overlapping Orthogonal Frequency Division Multiplexing (OFDM) symbols (see par. 0054, par. 0215, and pars. 0224-0285: When a first PUCCH resource used for the first A-CSI transmission and a second PUCCH resource used for the second A-CSI transmission overlap in time, the UE transmits only A-CSI based on the most recently received DCI of the first DCI and the second DCI and drops the other A-CSI transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of YANG et al. to the method of Papasakellariou in order for handling the collision.
Regarding claim 10, Papasakellariou teaches wherein the given transmission duration is a slot (see pars. 0204-0206).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643